         19-23185-rdd                Doc 109             Filed 08/16/19              Entered 08/16/19 09:08:59                               Main Document
                                                                                    Pg 1 of 2


      Fill in this information to identify the case:

      Debtor name   Retrieval-Masters Creditors Bureau, Inc.
      un~ed States Bankruptcy Court for the: -'S,,,_o=u"'t,,,h,,,,e"'r...,
                                                                       n,______ District of NY
                                                                                       (State)
      Casenumber(lfknown):        19-23185 (RDD)
                                                                                                                                                  !XI Check if this is an
                                                                                                                                                       amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                            12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not Include claims by
    secured creditors, unless the unsecured claim resulting from Inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete
     malling address, Including zip code
                                                 Name, telephone number, and
                                                 email address of creditor
                                                 contact
                                                                                     Nature of the claim
                                                                                     (for example, trade
                                                                                     debts, bank loans,
                                                                                                           Indicate If
                                                                                                           claim is
                                                                                                           contingent,
                                                                                                                           Amount of unsecured claim                    --
                                                                                                                           If the claim Is fully unsecured, fill in only unsecured
                                                                                                                           claim amount. If claim JS partially secured, fill in
                                                                                     professional          unllquldated,   total claim amount and deduction for value of
                                                                                     services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                     government
                                                                                     contracts)
                                                                                                                           Total claim, if    Deduction for        Unsecured
                                                                                                                           partially          value of             claim
                                                                                                                           secured            collateral or
                                                                                                     - 1 ~---
                                                                                                                                              setoff
      PCI Group, Inc.                           Christian Kropac                      Trade Debts                                                                $104,523.06
      P0Box566                                  c.kropac@pcigroup.com
      Pineville, NC 28134-0566                  (803) 578-7605


      Hinshaw & Culbertson, LLP                 Carlos Ortiz                          Professional                                                               $69,975.34
      151 N. Franklin Streeet                   (312) 704-3198
                                                                                      Services
      Suite2500                                 cortiz@hinshawlaw.com
      Chicago, IL 60606
                                                                       -----t--                                            - - - --1-               --
3     Mack-Cali CW Realty Associates LLC        {914) 592-4800                        Lease                 Disputed                                             $66,725.76
      PO Box416382
      Boston, MA 02241


      Charles River Associates                  Janet Just                            Professional                                                                 $40,982.50
      200 Oarendon Street                       {312) 377-9289                        Services
      Boston, MA 02116                          jjust@crai.com
                                          ·-+-
      Twilio Cloud Communications               invoicing@twilio.com                  Trade Debts                                                                $25,457.10
      375 Beale Street
      Suite 300
      San Francisco, CA 94105
                                               1--                                                                                       - + - · - - - -...
      Business Card Services                    (877) 907-7470                        Trade Debts                                                                $25,335.42
      P0Box23066
      Columbus, GA 31902



                                                                                                                                              ~$16,618.26
      Oxford Health Plans
      PO Box 1697                               (888) 201-4216                        Trade Deb_t_s- - - t - - - - - - 1 - - - - - -
      Newark, NJ 07101-1697

                                               I--                        --         t-
      Nuvei Technologies Inc.                   Reenu Sharma                          Trade Debts                                                                $12,160.77
8
      5000 Legacy Drive, Suite 320              rsharma@nuvei.com
      Plano, TX 75024                           (855) 885-0214
                                                                                                                                                               l
    Official Fenn 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                            page 1
                 19-23185-rdd                Doc 109             Filed 08/16/19            Entered 08/16/19 09:08:59                              Main Document
                                                                                          Pg 2 of 2


      Debtor                  Retrieval-Masters Creditors Bureau, Inc.                                              Casenumber(itknown)   19-23185 (RDD )
                             Name



         Name of creditor and complete                      Name, telephone number, and       Nature of the claim    Indicate if     Amount of unsecured claim
         malllng address, including zip code                email address of creditor         (for example, trade    claim Is        If the claim is fully unsecured, fill in only unsecured
                                                            contact                           debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                                              professional           unllquidated,   total claim amount and deduction for value of
                                                                                              services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                                              government
                                                                                              contracts)
                                                                                                                                     Total clalm, If    Deduction for         Unsecured
                                                                                                                                     partially          value of              claim
                                                                                                                                     secured            collateral or
                                                                                                                                                        setoff

19
I
                 Clearbrook JV LLC
                 100 Clearbrook Rd
                 2nd Floor
                                                            (914) 592-4800                    Trade Debts
                                                                                                                    1I                                                     $11,883.77


                 Elmsford, NY 10523
                 International Business Machines Corp                                         Trade Debts                                                                 $8,921.59
110 PO Box 643600
                 Pittsburgh, PA 15264-3600


                 Consolidated Edison, Inc.                                                    Trade Debts                                                                 $8,148.93
11
                 PO box 1702
                 New York, NY 10116-1702
I
                                                                                                                                                                          I
r
12
   American Express
   PO Box 1270
                                                        (800) 492-8468                       ITrade Debts                                                                 I $7,561.98
   Newark, NJ 07101-1270


         1 Liberty      Mutual Insurance
                                                                                             l
                                                                                             rradeDebts
1131 PO Box 2839
1

I                New York, NY 10116
                                                                                                                                                                          I'"'"·"
~-14 liexisNexis Risks;iirt"ions                            Andrew Rothman                   Il------    .
                                                                                               Trade Debts                                                                    $4,435.67
         11000 Alderman Drive
          Alpharette, GA 3005
                                                        I   Andrew.Rothman@lexisnexisrisk.com,


         [_____
         1
                                    -
il               Service Express, Inc.                      (800) 940-5585                     Trade Debts                                                                    $3,988.23
     5
                 Dept 6306

IL               PO Box 30516
                 Lansing, ~~~09
~
     6           World Pay ISO Inc.                     Anette Johansson
                                                        ajohansson@rectanglehealth.com
                                                                                             I Trade Debts                                                                    $3,405.20
!                8500 Governors Hill Dr MD 1GH2X2

I
I-·-
                 Symmes Township, OH 45249


117              Sessions Firm, LLC                         Sunny Sheppard                   'Professional                                                                    $2,805.20
                 3850 N. Causeway Blvd
                 Suite 200
                                                            susheppard@sessions.Jegal
                                                            (504) 846-7922                   IServices



                                                                                             II
                 Metairie, LA 70002
         II' ·-· .       --- - ---- .
       IVan guard Cleaning Systems                      1AdrienneHays                         Trade Debts
    18
        155 Airport Executive Park
         :
             1
                                                        jahays@vanguardcleaning.com
       :Nanuet, NY 10954                                (91~) 478-5500
         I - ---- . . -
, iThe Law Offices of Gary Merenstein
19 1773 Furrow Way
                                                        I Gary Merenstein
                                                        1gary@garymerenstein.com
                                                                                             lISettl~ment                                                                 $2,500.00

   !Lafayette, CO 80026                                 i (303) 875-8884
         I
120

l.
    ~ -         - . .
     iPaylocity Corporation
     :PO Box 87844
         rarol Stream, IL 60188
                                                        Andrew Knapp
                                                        Aknapp@paylocity.com
                                                        (845) 376-4942
                                                                                             l- -
                                                                                             ffrade Debts
                                                                                                                                                                        . r,, . .
         Official Form 204                   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                             page2
